Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tony Hom on 1/25/2021. 
The application has been amended as follows: 
claim 1: in line 11 replace bubbles “defoaming” area with bubbles ---deforming--- area 
claim 5: line 6 replace “the” magnetic sprayer with ---a--- magnetic sprayer; 
claim 5:lines 11-12 replace “the” magnetic powder feeding supply with --- a ---magnetic powder feeding supply

Reasons for Allowance
Claims 1-3, and 5 are allowed.
The 112(b) rejections previously set forth are withdrawn in view of the amendments.
The objections to the drawings previously set forth are withdrawn in view of the amendments. 

The following is an examiner’s statement of reasons for allowance:

Cai teaches a rake free thickener for clarification of coal slurry water (title, [0002]) with a thickener body 10, separated into modules including a feed line, drive agitation mechanism, swirling annular passage, overflow weir, and underflow discharge system ([0040]), wherein dosing of a medicament/reagent into the slurry occurs in a feed line ([0044]), an agitating impellar that mixes the slurry ([0046]). However, this apparatus differs from the instant claims in that there is no defoaming aspect, the medicament is added prior to the apparatus, and the dosing mechanism, flow path and specific structural details differ from the instant claims. 
Jaing teaches a method for using refined magnetic separator tailings for flotation water spraying foam removal and a flotation defoaming method (title and [0013]) using a spray method ([0015]), with an arc-shaped sieve and vibrating screen ([0019]).
 The prior art, alone or in combination, does not teach or fairly suggest the full scope of the instant invention lacking a hammering unit, with a defoaming plate hinged to a hammering rod hinged to a supporting unit, or a driving unit fixed to a settling screen and the supporting unit and connected to the hammer rod. There is no guidance in the prior art that would lead one of ordinary skill in the art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         
		/BRADLEY R SPIES/                                           Primary Examiner, Art Unit 1777